DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 7/6/2022 has been entered. Claims 1-12 and 14-20, and 23 remain pending in the application. Claim 24 is new.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims has been amended as follows: 
1. (Currently amended) An intravenous (IV) priming cap comprising: 
a cover body having a proximal end, a distal end, and an inner surface defining a connector cavity extending into the cover body from the proximal end toward the distal end, the connector cavity comprising a first end at the proximal end of the cover body and a second end proximal to the distal end of the cover body and defining a distalmost end of the connector cavity, wherein a cross-sectional width of the connector cavity tapers from the first end of the connector cavity to the second end of the connector cavity, and wherein the connector cavity comprises a longitudinal connector cavity axis extending from the proximal end toward the distal end of the cover body; 
a priming passage that extends from the second end of the connector cavity to outside the cover body, the priming passage comprising a volume that is less than a volume of the connector cavity; and 
a coupling tab extending from an outer surface of the cover body, the coupling tab comprising a base portion coupled to the cover body, a middle portion extending from the base portion, and a tip portion wherein the proximal surface of the coupling tab extends from the base portion to the tip portion, wherein the proximal end of the cover body and the proximal surface of the coupling tab are coplanar, and the distal surface along the middle portion of the coupling tab extends in a direction toward the proximal surface such that the height of the coupling tab decreases from the base portion toward the tip portion of the coupling tab, and 
a tubing passage through the coupling tab, and a slot extending through an outer surface of the coupling tab to the tubing passage, wherein the tubing passage extends entirely through the coupling tab in the first direction to define a longitudinal tubing passage axis such that the coupling tab is configured to engage against a length of tubing moved through the slot to the tubing passage.
12. (Currently amended) An intravenous (IV) priming cap comprising: a cover body having a proximal end, a distal end, and an inner surface defining a connector cavity extending into the cover body, the connector cavity comprising a cross- sectional width that tapers from a first end of the connector cavity at the proximal end of the cover body to a second end of the connector cavity adjacent to the distal end of the cover body and defining a distalmost end of the connector cavity, and wherein the connector cavity comprises a longitudinal connector cavity axis between the proximal end and the distal end, and a priming passage extends from within the connector cavity to outside the cover body, the priming passage comprising a volume that is less than a volume of the connector cavity; and 
a coupling tab extending from an outer surface of the cover body, the coupling tab comprising a base portion coupled to the cover body, a middle portion extending from the base portion, and a tip portion wherein the proximal surface of the coupling tab extends from the base portion to the tip portion, wherein the proximal end of the cover body and the proximal surface of the coupling tab are coplanar, and the distal surface along the middle portion of the coupling tab extends in a direction toward the proximal surface such that the height of the coupling tab decreases from the base portion toward the tip portion of the coupling tab, and wherein the tubing passage and the slot extend entirely through the coupling tab, in the first direction.
20. (Currently amended) An intravenous (IV) administration set comprising: 
an IV line comprising a distal end and an outer surface defining a diameter of the IV line, a fluid connector configured to couple with the distal end of the IV line, and an IV priming cap configured to couple with the fluid connector, the IV priming cap comprising: 
a cover body having a proximal end, a distal end, and an inner surface defining a connector cavity extending into the cover body, and a priming passage that extends from a second end of the connector cavity to outside the cover body, the connector cavity comprising a cross-sectional width that tapers from a first end of the connector cavity at the proximal end of the cover body to the second end of the connector cavity adjacent to the distal end of the cover body, the second end defining a distalmost end of the connector cavity, and the priming passage comprising a volume that is less than a volume of the connector cavity; and 
a coupling tab extending from an outer surface of the cover body, the coupling tab comprising a base portion coupled to the cover body, a middle portion extending from the base portion, and a tip portion and a slot extending between the inner surface of the coupling tab and the outer surface of the cover body, wherein the tip portion extends from the middle portion toward the cover body, the coupling tab comprises a height extending in a first direction from a proximal surface of the coupling tab to a distal surface of the coupling tab, wherein the proximal surface of the coupling tab extends from the base portion to the tip portion, wherein the proximal end of the cover body and the proximal surface of the coupling tab are coplanar, and the distal surface along the middle portion of the coupling tab extends in a direction toward the proximal surface such that the height of the coupling tab decreases from the base portion toward the tip portion of the coupling tab, and wherein the tubing passage and the slot extend entirely through the coupling tab in the first direction, and a width of the slot is less than the diameter of the IV line such that the inner surface of the coupling tab is configured to engage against and compress a length of IV line positioned through the slot.
Authorization for this examiner’s amendment was given in an interview with Danny Mansour on 8/19/2022.
Allowable Subject Matter
Claims 1-12 and 14-20, and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1,
The prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations an intravenous (IV) priming cap as claimed in claim 1 comprising wherein the coupling tab comprises a height extending from a proximal surface of the coupling tab to a distal surface of the coupling tab, and in a first direction from the proximal end toward the distal end of the cover body, wherein the proximal end of the cover body and the proximal surface of the coupling tab are coplanar, and the distal surface along the middle portion of the coupling tab extends in a direction toward the proximal surface such that the height of the coupling tab decreases from the base portion toward the tip portion of the coupling tab.
Burkholz (U.S. PG publication 20150306369) teaches a cap (figure 3A and 3B, item 10) comprising a coupling tab (figure 3A and 3B, item 40; paragraph [0039]). Burkholz fails to disclose wherein the proximal end of the cover body and the proximal surface of the coupling tab are coplanar, and the distal surface along the middle portion of the coupling tab extends in a direction toward the proximal surface such that the height of the coupling tab decreases from the base portion toward the tip portion of the coupling tab.
Heitkamp (U.S. PG publication 20090281502) teaches wherein the height of the coupling tap (item 30) decreases from the base portion toward the tip portion of the coupling tab (shown in figure 4). Heitkamp fails to disclose however wherein the proximal end of the cover body and the proximal surface (which as claimed extends from the base portion to the tip portion) of the coupling tab are coplanar. Accordingly claim 1 is allowed. 
Dependent claims 2-11 and 24 are allowed by virtue of being dependent upon allowed independent claim 1.
In regard to claim 12,
The prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations an intravenous (IV) priming cap as claimed in claim 12 comprising wherein the proximal end of the cover body and the proximal surface of the coupling tab are coplanar, and the distal surface along the middle portion of the coupling tab extends in a direction toward the proximal surface such that the height of the coupling tab decreases from the base portion toward the tip portion of the coupling tab.
Burkholz (U.S. PG publication 20150306369) teaches a cap (figure 3A and 3B, item 10) comprising a coupling tab (figure 3A and 3B, item 40; paragraph [0039]). Burkholz fails to disclose wherein the proximal end of the cover body and the proximal surface of the coupling tab are coplanar, and the distal surface along the middle portion of the coupling tab extends in a direction toward the proximal surface such that the height of the coupling tab decreases from the base portion toward the tip portion of the coupling tab.
Heitkamp (U.S. PG publication 20090281502) teaches wherein the height of the coupling tap (item 30) decreases from the base portion toward the tip portion of the coupling tab (shown in figure 4). Heitkamp fails to disclose however wherein the proximal end of the cover body and the proximal surface (which as claimed extends from the base portion to the tip portion) of the coupling tab are coplanar. Accordingly claim 12 is allowed. 
Dependent claims 14-19, and 23 are allowed by virtue of being dependent upon allowed independent claim 12.
In regard to claim 20,	
The prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations an intravenous (IV) administration set as claimed in claim 20 comprising wherein the proximal end of the cover body and the proximal surface of the coupling tab are coplanar, and the distal surface along the middle portion of the coupling tab extends in a direction toward the proximal surface such that the height of the coupling tab decreases from the base portion toward the tip portion of the coupling tab.
Burkholz (U.S. PG publication 20150306369) teaches a cap (figure 3A and 3B, item 10) comprising a coupling tab (figure 3A and 3B, item 40; paragraph [0039]). Burkholz fails to disclose wherein the proximal end of the cover body and the proximal surface of the coupling tab are coplanar, and the distal surface along the middle portion of the coupling tab extends in a direction toward the proximal surface such that the height of the coupling tab decreases from the base portion toward the tip portion of the coupling tab.
Heitkamp (U.S. PG publication 20090281502) teaches wherein the height of the coupling tap (item 30) decreases from the base portion toward the tip portion of the coupling tab (shown in figure 4). Heitkamp fails to disclose however wherein the proximal end of the cover body and the proximal surface (which as claimed extends from the base portion to the tip portion) of the coupling tab are coplanar. Accordingly claim 20 is allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783   
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783